Case 1:18-cv-00356-KD-B Document 134 Filed 05/07/21 Page 1 of 1                PageID #: 1843




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 THOMAS T. TUNSTALL V,                         )
                                               )
               Plaintiff,                      )
                                               )
 vs.                                           )   CIVIL ACTION NO. 18-0356-KD-B
                                               )
 KIMBERLY M. GLIDEWELL, et al.,                )
                                               )
               Defendants.                     )


                                           JUDGMENT

        In accordance with the Order entered this date granting Defendants Kelley O. Edwards

 and Cynthia T. Mosley’s motion for summary judgment, it is hereby ORDERED, ADJUDGED

 and DECREED that JUDGMENT is entered in favor of Defendants Edwards and Mosley and

 against Plaintiff Thomas T. Tunstall V.

        DONE and ORDERED this the 7th day of May 2021,


                                            s / Kristi K DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
